September 21, 2021

Hon. Waverly D. Crenshaw, Jr.
Chief Judge
U.S. District Court for the Middle District of Tennessee
Federal Courthouse
801 Broadway, Room A845
Nashville, TN 37203

Re: In re R.K., et al. v. Lee, et al., M.D. Tenn. No. 3:21-cv-00725

Dear Judge Crenshaw:

I write to correct an error on my part during the hearing on Monday. While I was
attempting to be responsive to the Court in exploring and setting scheduling deadlines, I
did not have the authority to obligate the Governor to determine or disclose, by a certain
deadline, his intent with regard to possibly extending Executive Order 84 beyond October
5th. We could not, and did not intend to, commit on the Governor’s behalf to filing a
notice of intent by October 1, 2021. I wish to convey to the Court my sincere apology. I
have advised Plaintiffs’ counsel, Mr. Gilbert, of my intent to address this letter to the Court
via ECF filing.

Respectfully,

/s/ Reed Smith




Case 3:21-cv-00725 Document 20 Filed 09/21/21 Page 1 of 3 PageID #: 154
                              CERTIFICATE OF SERVICE

        I hereby certify that on September 21, 2021, a copy of the foregoing letter to the
Court was filed electronically. Notice of this filing will be sent by operation of the Court’s
electronic filing system to all parties indicated on the electronic filing receipt. Parties may
access this filing through the Court’s electronic filing system.

                                    Brice M. Timmons
                                   Donati Law Firm LLP
                                    1545 Union Avenue
                                   Memphis, TN 38104
                                   brice@donatilaw.com
                                   Counsel for Plaintiffs

                                      Bryce W. Ashby
                                   Donati Law Firm LLP
                                    1545 Union Avenue
                                    Memphis, TN 38104
                                   bryce@donatilaw.com
                                   Counsel for Plaintiffs

                                    Craig A. Edgington
                                   Donati Law Firm LLP
                                    1545 Union Avenue
                                    Memphis, TN 38104
                                   craig@donatilaw.com
                                   Counsel for Plaintiffs

                                      Robert A. Donati
                                   Donati Law Firm LLP
                                    1545 Union Avenue
                                    Memphis, TN 38104
                                   robert@donatilaw.com
                                    Counsel for Plaintiffs

                                      Jessica F. Salonus
                                   The Salonus Firm, PLC
                                    139 Stonebridge Blvd.
                                     Jackson, TN 38305
                                 jsalonus@salonusfirm.com
                                    Counsel for Plaintiffs




                                                                                             2
Case 3:21-cv-00725 Document 20 Filed 09/21/21 Page 2 of 3 PageID #: 155
                               Justin S. Gilbert
                              Gilbert Law, PLC
                100 W. Martin Luther King Boulevard, Suite 501
                           Chattanooga, TN 37402
                       justin@schoolandworklaw.com
                             Counsel for Plaintiffs

                               Courtney M. King
                       Buerger, Moseley & Carson, PLC
                               306 Public Square
                              Franklin, TN 37064
                            cking@buergerlaw.com
          Counsel for Defendant Williamson County Board of Education

                                Lisa M. Carson
                       Buerger, Moseley & Carson, PLC
                               306 Public Square
                              Franklin, TN 37064
                           lcarson@buergerlaw.com
          Counsel for Defendant Williamson County Board of Education

                               Charles W. Cagle
           Lewis, Thomason, King, Krieg & Waldrop, P.C. (Nashville)
                         424 Church Street, Suite 2500
                               P.O. Box 198615
                             Nashville, TN 37219
                          ccagle@lewisthomason.com
             Counsel for Defendant Franklin Special School District


                                       /s/ Reed N. Smith
                                      Reed N. Smith
                                      Acting Assistant Attorney General




                                                                          3
Case 3:21-cv-00725 Document 20 Filed 09/21/21 Page 3 of 3 PageID #: 156
